292 Pa. Superior Ct. 466 (1981)
437 A.2d 768
COMMONWEALTH of Pennsylvania
v.
Philip SPITZER, Appellant.
Superior Court of Pennsylvania.
Argued December 5, 1980.
Filed November 30, 1981.
Saul L. Langsam, Philadelphia, for appellant.
Edward F. Browne, Jr., Asst. Dist. Atty., Lancaster, for Commonwealth, appellee.
Before HESTER, CAVANAUGH and VAN der VOORT, JJ.
PER CURIAM:
This is an appeal from a summary conviction for reckless driving. A review of the record discloses that the appellant failed to file any post-trial motions. Consistent with this court's opinion in Commonwealth v. Koch, 288 Pa.Super. 290, 431 A.2d 1052 (1981) and the comment to Pa.R.Crim.P. 1123 (effective July 1, 1981), we remand for the filing of post-trial *467 motions. We also remand for compliance with Pa.R.A.P. rules 1923 and 1925.
Case remanded. We are not retaining jurisdiction over this case.